QR rtf9A1                               04/13/2020



Walter Stewart, Jr.                                                  Case Number: DA 20-0030
#2048920
CoreCivic-CCC
50 Crossroads Drive
Shelby, MT 59474
406/434-7055

pro se appellant

           IN THE SUPREME COURT OF THE STATE OF MONTANA
                   Supreme Court No. DA 20-0030

WALTER STEWART, JR.,              )
     Plaintiff and Appellant;     ) ORDER
                                  )
v.                                )
                                  )
BRANDON HARTFORD, et al.,         )
     Defendants and Appellees.    )


     Upon consideration of Appellant's motion for extension of

time, and good cause appearing

     IT IS HEREBY ORDERED that Appellant'is granted an extension

of time to and including July 13th, 2020, within which to allow

the Appellant the continued opportunity to secure representation,

prepare, file, and serve the Appellant's opening brief on appeal.

     DONE and DATED this JO —     day of Atit:1 I         , 2020.




                                                       FILED
                                                        APR 1 0 2020
                                                      Bowen Greenwoo0
                                                    Clerk of Supfecne Couri
                                                       State of Montane